On Petitions For Rehearing
PER CURIAM.
Both sides have filed petitions for rehearing. Upon full consideration of the petitions and supplemental briefs, we adhere to our original opinion but delete footnote 11. We remand the case to the district court for further proceedings consistent with our modified opinion.
In their briefs on appeal, the landowners had urged that the district court erred in refusing to require the United States to reimburse them for the value of improvements made upon land within the Barrett Survey area during the time for the landowners’ possession. In footnote 11, we stated:
It is our understanding that the improvements were made solely on the particular tracts of land in controversy here, and not on the trust lands with respect to which this court has already indicated title must be quieted in the Tribe and the United States. If we are correct, then clearly we need not rule on this issue in view of our remand.
In their petitions for rehearing, the landowners informed the court that improvements had been made on both trust and non-trust lands. Therefore, we will consider the improvements issue.
The landowners claimed in the district court that the obligation of the United States to reimburse them for the value of improvements was a condition precedent to its right to have title quieted. The district court rejected the landowners’ argument, characterizing their claim as a counterclaim barred by the sovereign immunity of the United States. See United States v. Wilson, 523 F.Supp. 874, 900-902 (W.D.Iowa 1981).
In a quiet title action where the plaintiff seeks the equitable remedy of a decree quieting title in himself, it is generally accepted that the plaintiff must do equity by reimbursing the defendant for the value of improvements as a condition precedent to his right to relief. See, e.g., Goode v. Gaines, 145 U.S. 141, 154-55, 12 S.Ct. 839, 841, 36 L.Ed. 654 (1891) [where *312owner knew improvements were being constructed and acquiesced to construction]; McAndrews v. Belknap, 141 F.2d 111, 115 (6th Cir.), cert. denied, 323 U.S. 721, 65 S.Ct. 53, 89 L.Ed. 580 (1944); Pendergrass v. Massengill, 269 N.C. 364, 152 S.E.2d 657 (N.C.1967); Scott v. Nygaard, 241 Or. 347, 405 P.2d 850, 851 (Or.1965); Simpson v. Bostwick, 248 Iowa 238, 80 N.W.2d 339, 344 (Iowa 1957).
We see no reason why on the facts of this case the United States should be excused from the application of this equitable doctrine. It is well established that the United States is subject to general principles of equity when seeking an equitable remedy. Pan American Petroleum & Transport Co. v. United States, 273 U.S. 456, 506, 47 S.Ct. 416, 424, 71 L.Ed. 734 (1927); United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 339, 26 S.Ct. 282, 288, 50 L.Ed. 499 (1906); United States v. Second National Bank of North Miami, 502 F.2d 535, 548 (5th Cir.1974); Sierra Club v. Hickel, 467 F.2d 1048, 1052 (6th Cir.1972), cert. denied, 411 U.S. 920, 93 S.Ct. 1545, 36 L.Ed.2d 313 (1973).
We hold, as did the court in United States v. Bedford Associates, 618 F.2d 904, 920 (2d Cir.1980), that “when the government invokes the equity powers of the district court, that court has the power to withhold the relief requested unless the government performs the conditions precedent to its claim.” This principle is further supported by decisions of the Fourth, Fifth and Ninth Circuits. See United States v. Desert Gold Mining Co., 448 F.2d 1230, 1231 (9th Cir.1971); Ehrlich v. United States, 252 F.2d 772, 776 (5th Cir.1958); Lacy v. United States, 216 F.2d 223, 225 (5th Cir.1954); Jacobs v. United States, 239 F.2d 459, 461-62 (4th Cir.1956), cert. denied, 353 U.S. 904, 77 S.Ct. 666, 1 L.Ed. 666 (1957); Martin v. United States, 240 F.2d 326 (4th Cir.1957), on remand, 162 F.Supp. 932 (M.D.N.C.1958) aff'd in part, rev’d in part, 270 F.2d 65 (4th Cir.1959).
Because the duty to pay for the value of improvements is an element of the government’s own claim, a condition precedent to the right of the United States to recover, we find the doctrine of sovereign immunity is inapplicable. The duty of the United States to pay for the value of improvements, upon a proper showing of entitlement by the landowners, does not arise as a result of finding adverse to it on a counterclaim by the defendants.
We therefore hold that the district court erred in characterizing the landowner’s claim as a counterclaim barred by the doctrine of sovereign immunity, and remand for the district court to determine whether, under the applicable principles of law, the United States should be ordered to reimburse the landowners for the value of improvements and if so, in what amounts.1

. It is “well settled that the court may finally determine as between the parties in a quiet title action all of the conflicting claims regarding any estate or interest in the property.” Hendershott v. Shipman, 37 Cal.2d 190, 231 P.2d 481, 483 (Cal.1951). Cf. Bjornstad v. Fish, 249 Iowa 269, 87 N.W.2d 1, 8 (Iowa 1957). The United States has heretofore made no claim for recovery of rents and profits. However, the Tribe brought an action for ejectment and for trespass damages, which was severed. We urge the parties and the district court to consider consolidation of all remaining claims arising out of the possession or lack of possession of the Barrett Survey area during the period in controversy, so that the claims may be resolved in the most judicially efficient manner.